   Case 19-10214 Doc           15 Filed 05/28/19 Entered                05/28/19 09:32:30
               Desc           Main Document           Page               1 of 3


                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                                DISTRICT OF VERMONT

In re:                               )
                                     )
Hermitage Inn Real Estate
Holding Company, LLC.                )              Case No.: 19-10214
                     Debtor          )              Involuntary Chapter 7


                                    NOTICE ON MOTION

An EMERGENCY MOTION UNDER 11 USC § 303(f) TO KEEP STATE COURT APPOINTED
RECEIVER IN PLACE DURING THE GAP PERIOD TO PRESERVE AND MAINTAIN ESTATE
ASSETS OR IN THE ALTERNATIVE TO APPOINT AN INTERIM TRUSTEE UNDER 11 USC §
303(g) TO PRESERVE AND MAINTAIN ESTATE ASSETS DURING THE GAP PERIOD has
been filed on May 24, 2019 by Berkshire Bank, through its attorneys, Law Offices of Ryan
Smith & Carbine, Ltd.

A HEARING ON THE MOTION and any responses will be held at 10:00 A.M. on May 30,
2019 at the following location:

United States Bankruptcy Court, U.S. Post Office and Courthouse, 11 Elmwood Avenue,
Burlington, Vermont.

IF YOU OPPOSE THE MOTION, you are encouraged to file a written opposition with the
Clerk of Court, on or before 10:00 A.M. on May 29, 2019. If you file a written opposition, a
copy must also be served on the Moving Party, the Debtor, the Debtor's counsel, the United
States Trustee, the Case Trustee, if any, and in a Chapter 11 case, the Creditors' Committee and
its counsel, or if no committee is appointed, then upon the 20 largest unsecured creditors.
Addresses for those parties are set forth below.

Dated: Rutland, Vermont
       May 28, 2019                                 RYAN, SMITH & CARBINE, LTD
                                                    Attorneys for Berkshire Bank

                                                    By: /s/Elizabeth A. Glynn
                                                    Elizabeth A. Glynn, Esq.
                                                    RYAN SMITH & CARBINE, LTD.
                                                    P.O. Box 310
                                                    98 Merchants Row
                                                    Rutland, VT 05702-0310
                                                    (802) 786-1065
                                                    eag@rsclaw.com
  Case 19-10214 Doc           15 Filed 05/28/19 Entered           05/28/19 09:32:30
              Desc           Main Document           Page          2 of 3




Hermitage Inn Real Estate Holding Company,   US Trustee
LLC, Debtor                                  74 Chapel St., Ste 200
PO Box 2210                                  Albany, NY 12207-2190
West Dover, VT 05356                         and
                                             ustpregion02.vt.ecf@usdoj.gov

Bobbi Resek, Petitioner                      Lakeland Bank, Petitioner
73 North Street                              166 Changebridge Road
PO Box 74                                    Montville, NJ 07045
East Dover, VT 05341

Dan Solaz, Petitioner                        Lakeland Bank, Petitioner
25 Saw Mill Village Way                      250 Oak Ridge Road
PO Box 986                                   Oak Ridge, NJ 07438
West Dover, VT 05356

Erin Kennedy, Esq.                           Robert M. Fisher, Esq.
Forman Holt, Esq.                            Fisher & Fisher
66 Route 17 North                            PO Box 321
Paramus, NJ 07652                            Brattleboro, VT 05302-0621
On behalf of Petitioning Creditor Lakeland   (Attorney for Hermitage Inn Real Estate
Bank                                         Holding Company, LLC in Berkshire Bank
and                                          state court foreclosure case)
ekennedy@formanlaw.com                       and
                                             bob@fisherandfisherlaw.com

Douglas S. Skalka
NEUBERT, PEPE & MONTEITH, P.C.
195 Church Street, 13th Floor,
 New Haven, CT 06510
and
DSkalka@npmlaw.com




8582/71/917573
Case 19-10214 Doc    15 Filed 05/28/19 Entered     05/28/19 09:32:30
            Desc    Main Document           Page    3 of 3
